Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

3. 	Claims 1-28, 31, and 34-40 have been cancelled. Claims 29-30, and 32 have been amended. New claims 33, and 41-56 added. Claims 29-30, 32-33, and 41-56 are pending in this office action. This action is responsive to Applicant’s application filed 12/23/2021.

Response to Arguments 
4.	Applicant's arguments with respect to amended claims 21, 49, and 50 have been considered but are moot in view of the new ground(s) of rejection. 	

Claim Objections
5.	Claims 30, 32, and 33 recites" The medium of claim", it is objected to for antecedent basis. 
Claims 42-49 recites" The medium of claim", it is objected to for antecedent basis. 
Claims 51-56 recites" The medium of claim", it is objected to for antecedent basis. 

Regarding claims 29, 33, 41, 42, 45, 47, 49, 50, 51, 52, 53, and 55 the claim recites “them”, “those”, “that”, “their”, it is”   which is unclear what “them” and “those” corresponding to.  Also, there is insufficient antecedent basis for “them”, “those”, “that”, “their”, it is”, and what/who is the “them”, “those”, “that”, “their”, it is” related to.
Regarding claims 50-56, what is the difference between “new blockchain block” and “new-blockchain block”? need clear define or consistent in the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 29-30, 32-33, 41, 47-50, and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hausman (US Patent Publication No. 2019/0180519 A1, hereinafter “Hausman”) in view of Takaai et al. (US Patent Publication No. 2017/0249482 A1, hereinafter “Takaai”).
As to Claim 29, Hausman teaches the claimed limitations:
“A non-volatile computer tangible medium containing instructions for regulating the operation of a distributed computer network to create new blockchain blocks according to a predefined sequential order of network nodes based on data stored within a blockchain, comprising:” as computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1).
 “utilizing a network node of a distributed network to access a ledger stored within a blockchain that specifies a sequential order in which individual identified nodes of a distributed network generate new blockchain blocks and append them to the blockchain” as an electronic toll data collection management system in a decentralized computing network that employs a distributed ledger. An electronic toll data collection management system may comprise a plurality of nodes, wherein the plurality of nodes are connected to each other over a communication network. Each node may have access to a copy of a distributed ledger, wherein the plurality of nodes is configured to utilize blockchain protocols to verify and record a transaction occurring within the distributed ledger. Data may be recorded as a block, wherein a blockchain is formed by the addition of blocks. Each block may be encrypted and linked to a previous block, wherein a consensus must be reached to update the distributed ledger with the addition of a new block (abstract; paragraphs 0009). For each subsequent block added to blockchain (paragraphs 0011, 0013-0014; see also element 205 of figure 2). 
 	“generating new blockchain blocks on the distributed network with those individual identified nodes specified in the ledger and in the sequential order specified in the ledger and appending them to the blockchain” as a hash function may be used to generate an output value (e.g., a hash) from the first data transactions. For each subsequent block added to blockchain, the input to the hash function of the new block may include the previous block's hash and the data transactions represented by the new block. This may produce a system wherein the plurality of blocks are linked, in sequential order, by the previous block's output value of the hash function. The linked blocks may allow the plurality of nodes to follow blockchain backwards, from progression, in order to observe and verify data transactions. In examples, any suitable data mining technique may be used to verify and/or create (e.g., generate) the addition of a block in blockchain (paragraphs 0013-0014).
Hausman does not explicitly teach the claimed limitation “create new blockchain blocks according to a predefined sequential order of network nodes“.
Takaai teaches the Bitcoin is a peer-to-peer system in which several pieces of transaction information are stored in blocks and these blocks are written on a P2P network in a distributed manner. Blocks form a chain structure in a time-sequential order. Since each block contains a hash value of a previous block, it is very difficult to falsify the block chain. Plural nodes called miners are present on the P2P network, and transaction information generated by a sender of money is broadcasted to these miners. Among these miners, a person who first solves a computation called proof of work adds a block that stores pieces of transaction information issued in a previous predetermined period to the block chain and obtains a reward for the addition (paragraphs 0017).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Takaai before him/her, to modify Hausman a predefined sequential order of network nodes because that would allow verify the digital data present at the time point at which the digital data is included in the token and the digital data is not falsified after that time point as taught by Takaai (paragraph 0004). 

As to Claim 30, Hausman teaches the claimed limitations:
“wherein the ledger specifies a type of data to be entered into each new blockchain block, wherein the type of data includes dates, times, financial values, approval or rejection information, product information, scientific information, medical information, insurance information, wherein verification logic determines whether each new blockchain block contains the type of data specified for the data entry within the ledger, wherein the ledger designates a single node of the distributed network to generate each new individual blockchain block” as (paragraphs 0008, 0010, 0015, 0021, 0025, 0030).

As to Claim 32, Hausman does not explicitly teach the claimed limitation “wherein the blockchain is a finite blockchain with a limited number of blockchain blocks, the blockchain further comprising a completion blockchain block appended to the blockchain when all data entries specified within the ledger have been added to the blockchain in the form of the new blockchain blocks, thereby completing the sequential order”.
Takaai teaches (paragraphs 0017).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Takaai before him/her, to modify Hausman a finite blockchain with a limited number of blockchain blocks because that would allow verify the digital data present at the time point at which the digital data is included in the token and the digital data is not falsified after that time point as taught by Takaai (paragraph 0004). 

As to Claim 33, Hausman teaches the claimed limitations:
 	“monitoring execution of the sequential order with a cloud-based application by determining whether the separately identified nodes generate their blockchain block for appending to the blockchain within a specified period of time; and generating a failure blockchain block when one of the separately identified nodes fails to generate their blockchain block within the specific period of time and appending the failure blockchain block to the blockchain” as a timestamp, affixed output (abstract, paragraphs 0010, 0021, 0025)
Takaai teaches (paragraphs 0017).

As to Claim 41, Hausman teaches the claimed limitations:
 “A non-volatile computer tangible medium containing instructions for regulating the creation of new blockchain blocks by nodes of a distributed computer network, comprising:” as computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1).
 	“executing computer instructions to generate new blockchain blocks for addition to a blockchain according a sequential order of network nodes specified within a blockchain block of the blockchain to which the new blockchain blocks are going to be appended, wherein the sequential order of network nodes identifies one specific network node of a distributed network that will generate each new individual blockchain block before it is generated” as the picture may be sent to computing system to be broadcast to the plurality of nodes within the electronic toll data collection management system. The plurality of nodes may verify this transaction and update their respective copies of the distributed ledger. In examples, the electronic toll data collection management system may employ automated vehicle identification protocols. The picture taken may be analyzed to extract the license plate number of vehicle. A legible license plate number may be extracted from the picture (paragraph 0023; claim 13; see also figure 1). (abstract; paragraphs 0009, 0011, 0013-0014; see also element 205 of figure 2). 
Hausman does not explicitly teach the claimed limitation “a distributed network that will generate each new individual blockchain block before it is generated“.
Takaai teaches the nonce is a value used for obtaining the hash value that satisfies the specific conditions in the process such as the proof of work. The transaction information is information indicating the content of a transaction occurred after a block immediately before the block is generated (paragraphs 0015, 0024, 0037-0038).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Takaai before him/her, to modify Hausman generate each new individual blockchain block before it is generated because that would allow verify the digital data present at the time point at which the digital data is included in the token and the digital data is not falsified after that time point as taught by Takaai (paragraph 0004). 

As to Claim 47, Hausman teaches the claimed limitations:
 	“wherein the sequential order of nodes includes a listing of more than one network node that will generate the new blockchain blocks” as decentralized computing network may include a plurality of nodes. Node may be operated by an individual, company, and/or other entity (paragraphs 0008-0010, 0015, 0021, 0025, 0030).
		Takaai teaches (paragraph 0074).

As to Claim 48, Hausman teaches the claimed limitations:
 “wherein each network node is associated with a different entity, wherein each entity may be a financial entity, a medical entity, a manufacturing entity, or an insurance entity” as (paragraphs 0008, 0010, 0015, 0021, 0025, 0030).

As to Claim 49, Hausman teaches the claimed limitations:
 	“monitoring execution of the generation of the new blockchain blocks with a cloud-based application by determining whether the network nodes generate their respective new blockchain blocks for appending to the blockchain according to the sequential order within a specified period of time; generating a failure blockchain block when any one of the network nodes fails to generate a particular blockchain block identified in the sequential order within the specific period of time; and appending the failure blockchain block to the blockchain” as a timestamp, affixed output (abstract, paragraphs 0010, 0021, 0025)
Takaai teaches (paragraphs 0017).

As to Claim 50, Hausman teaches the claimed limitations:
 “A non-volatile computer tangible medium containing instructions to regulate the creation of new blockchain blocks within a distributed network, comprising:” as computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1).
 “accessing a new-blockchain block sequential-order ledger contained within a blockchain stored on a node of a distributed network, wherein the new-blockchain sequential-order ledger specifies a predetermined sequential order in which different individual network nodes of a distributed network create each new blockchain block that is appended to the blockchain” as an electronic toll data collection management system in a decentralized computing network that employs a distributed ledger. An electronic toll data collection management system may comprise a plurality of nodes, wherein the plurality of nodes are connected to each other over a communication network. Each node may have access to a copy of a distributed ledger, wherein the plurality of nodes is configured to utilize blockchain protocols to verify and record a transaction occurring within the distributed ledger. Data may be recorded as a block, wherein a blockchain is formed by the addition of blocks. Each block may be encrypted and linked to a previous block, wherein a consensus must be reached to update the distributed ledger with the addition of a new block (abstract; paragraphs 0009). For each subsequent block added to blockchain (paragraphs 0011, 0013-0014; see also element 205 of figure 2). 
 	“creating new blockchain blocks that are appended to the blockchain with specific network nodes of the distributed network in an order according to the predetermined sequential order” as a hash function may be used to generate an output value (e.g., a hash) from the first data transactions. For each subsequent block added to blockchain, the input to the hash function of the new block may include the previous block's hash and the data transactions represented by the new block. This may produce a system wherein the plurality of blocks are linked, in sequential order, by the previous block's output value of the hash function. The linked blocks may allow the plurality of nodes to follow blockchain backwards, from progression, in order to observe and verify data transactions. In examples, any suitable data mining technique may be used to verify and/or create (e.g., generate) the addition of a block in blockchain (paragraphs 0013-0014).
Hausman does not explicitly teach the claimed limitation “create new blockchain blocks according to a predefined sequential order of network nodes“.
Takaai teaches the Bitcoin is a peer-to-peer system in which several pieces of transaction information are stored in blocks and these blocks are written on a P2P network in a distributed manner. Blocks form a chain structure in a time-sequential order. Since each block contains a hash value of a previous block, it is very difficult to falsify the block chain. Plural nodes called miners are present on the P2P network, and transaction information generated by a sender of money is broadcasted to these miners. Among these miners, a person who first solves a computation called proof of work adds a block that stores pieces of transaction information issued in a previous predetermined period to the block chain and obtains a reward for the addition (paragraphs 0017).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Takaai before him/her, to modify Hausman a predefined sequential order of network nodes because that would allow verify the digital data present at the time point at which the digital data is included in the token and the digital data is not falsified after that time point as taught by Takaai (paragraph 0004). 

As to Claim 55, Hausman teaches the claimed limitations:
 	“monitoring execution of the generation of the new blockchain blocks with a cloud-based application by determining whether the network nodes generate their respective new blockchain blocks for appending to the blockchain according to the predetermined sequential order within a specified period of time; generating a failure blockchain block when any one of the network nodes fails to generate a particular blockchain block identified in the predetermined sequential order within the specific period of time; and appending the failure blockchain block to the blockchain” as a timestamp, affixed output (abstract, paragraphs 0010, 0021, 0025)
Takaai teaches (paragraphs 0017).

7.	Claims 42-46, 51-54 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hausman (US Patent Publication No. 2009/0180519 A1, hereinafter “Hausman”) as applied to claim 41 above, and further in view of Takaai et al. (US Patent Publication No. 2017/0249482 A1) and Haldenby et al. (US 2017/0046698 A1, hereinafter “Haldenby”).
As to Claim 42, Hausman teaches the claimed limitations:
 	“wherein the sequential order of network nodes is stored within a ledger contained within the blockchain, wherein the ledger contains a listing of all new blockchain blocks to be generated and appended to the blockchain along with a listing of which one specific network node of the distributed network will generate each of those new blockchain blocks” as
(abstract; paragraphs 0009, 0011, 0013-0014; see also element 205 of figure 2). 
Hausman does not explicitly teach the claimed limitation “a listing of which one specific network node of the distributed network“.
Haldenby teaches (paragraphs 0025, 0037, 0039).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman, Takaai and Haldenby before him/her, to modify Hausman a listing of which one specific network node of the distributed network because that would provide a distributed system that may include computing components distributed across one or more networks, such as network or other networks as taught by Haldenby (paragraph 0028). 

As to Claim 43, Hausman does not explicitly teach the claimed limitation “wherein the ledger is stored within a genesis blockchain block of the blockchain, wherein the blockchain is stored on one or more nodes of the distributed network”.
Haldenby teaches (paragraphs 0040, 0076, 0080-0084, 0099).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman, Takaai and Haldenby before him/her, to modify Hausman a genesis blockchain block because that would provide a distributed system that may include computing components distributed across one or more networks, such as network or other networks as taught by Haldenby (paragraph 0028). 

As to Claim 44, Hausman does not explicitly teach the claimed limitation “wherein the blockchain is a finite blockchain that has a limited number of blockchain blocks specified within ledger”.  
Takaai teaches (paragraphs 0017).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman, Takaai and Haldenby before him/her, to modify Hausman a genesis blockchain block because that would provide a distributed system that may include computing components distributed across one or more networks, such as network or other networks as taught by Haldenby (paragraph 0028). Or a finite blockchain that would allow verify the digital data present at the time point at which the digital data is included in the token and the digital data is not falsified after that time point as taught by Takaai (paragraph 0004).

As to Claim 45, Hausman does not explicitly teach the claimed limitation “wherein the finite blockchain ends with a completion blockchain block that terminates the finite blockchain when all other new blockchain blocks specified within the ledger have been generated and appended to the finite blockchain”. 
Takaai teaches (paragraphs 0017).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman, Takaai and Haldenby before him/her, to modify Hausman a genesis blockchain block because that would provide a distributed system that may include computing components distributed across one or more networks, such as network or other networks as taught by Haldenby (paragraph 0028). Or a finite blockchain that would allow verify the digital data present at the time point at which the digital data is included in the token and the digital data is not falsified after that time point as taught by Takaai (paragraph 0004).

As to Claim 46, Hausman teaches the claimed limitations:
 “wherein the ledger specifies a type of data to be stored within each new blockchain block, wherein the type of data includes dates, times, financial values, approval or rejection information, product information, scientific information, medical information, insurance information, wherein verification logic determines whether each new blockchain block contains the type of data specified for the data entry within the ledger” as (paragraphs 0008, 0010, 0015, 0021, 0025, 0030).

As to claims 51-54, and 56 are rejected under 35 U.S.C. 103(a), the limitations therein have substantially the same scope as claims 42, 43+47, 44+45, 46+48, and 43. In addition, Haldenby teaches a tangible, non-transitory computer-readable medium stores instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising the step of accessing data corresponding to at least one blockchain ledger (paragraph 0010). Therefore these claims are rejected for at least the same reasons as claims 42, 43+47, 44+45, 46+48, and 43.
		
Examiner’s Note
	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/14/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156